                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION

CHURCH JOINT VENTURE,                      JUDGMENT IN A CIVIL CASE
a limited partnership,

      Plaintiff,

vs.


EARL BENARD BLASINGAME, ET AL.,            CASE NO: 18-1118-STA-jay

      Defendants.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.

IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Granting Agreed Motion To Dismiss, Order of Dismissal with
Prejudice, and Order Denying Defendant’s Motion To Dismiss as
Moot entered on July 5, 2019, this cause is hereby DISMISSED
with prejudice.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 7/8/2019                      THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON
                                    (By)    Deputy Clerk
